COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ted B. Lyon, III v. Building Galveston, Inc. d/b/a Building Solutions

Appellate case number:     01-15-00664-CV

Trial court case number: 10-CV-2353

Trial court:               405th District Court of Galveston County

        Appellant, Ted. B. Lyon, III, filed a notice of appeal of the trial court’s final judgment.
Thereafter, appellant, Building Galveston, Inc. d/b/a Building Solutions filed its notice of appeal
of the trial court’s final judgment. On October 6, 2015, this Court granted Lyon’s unopposed,
agreed motion requesting an extension of time to file the appellants’ briefs to November 18,
2015.
       Lyon also has filed a motion requesting that we “require appellee/cross-appellant
Building Galveston, Inc. to file its cross-appeal points together within its appellee’s brief . . . .”
The certificate of conference contained in the motion indicates that Building Galveston, Inc.
opposes Lyon’s request. We deny the motion.
        Accordingly, Lyon’s appellant’s brief is due to filed no later than November 18, 2015.
See TEX. R. APP. P. 38.6(a), (d). Building Galveston, Inc.’s appellee’s brief, if any, will be due
within 30 days of the filing of Lyon’s brief of appellant. See id. 38.6(b). Building Galveston,
Inc.’s appellant’s brief is due to be filed no later than November 18, 2015. See id. 38.6(a), (d).
Lyon’s appellee’s brief, if any, will be due within 30 days of the filing of Building Galveston,
Inc.’s appellant’s brief. See 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court


Date: October 15, 2015